PER CURIAM.
Appellant argued in a motion filed under Florida Rule of Criminal Procedure 3.800(b) that he had received an unlawful sentence following his conviction for possession of a firearm by an adjudicated juvenile delinquent. The state conceded the sentence was illegal, and the trial court granted the 3.800 motion, then announced it would “do an amended sentencing.” Before pronouncing sentence, the trial court should have, but did not, set a resentenc-*509ing hearing at which the appellant could be present. A criminal defendant is entitled to be present at all “critical stage[s]” of the proceedings. State v. Scott, 439 So.2d 219, 221 (Fla.1983). We remand for the trial court to conduct a second resentenc-ing hearing at which appellant has an opportunity to be present with counsel.
BENTON, WETHERELL, and MARSTILLER, JJ., concur.